PER CURIAM.
The plaintiff appeals a summary final judgment for the defendant. The complaint alleged that Eli L. Meltzer was the owner of a business and doing business in the State of Florida under the name of Camp Pinewood. It was conclusively established in the record upon defendant’s motion for summary judgment that the Camp was owned and operated by a corporate entity. The named defendant was thereupon entitled to judgment. There being no motion to amend the complaint, the cause was properly dismissed.
Affirmed.